             Case 2:19-cv-01937-JCM-VCF Document 75 Filed 06/08/21 Page 1 of 5




 1   DAVID A. HUBBERT
     Acting Assistant Attorney General
 2
     ISAAC M. HOENIG
 3   BORIS KUKSO
     Trial Attorney, Tax Division
 4   P.O. Box 683, Ben Franklin Station
     Washington, D.C. 20044-0683
 5   Telephone: (202)-307-5963 (v-Hoenig)
     Telephone: (202)-353-1857 (v-Kukso)
 6   Facsimile: (202)-307-0054
     Isaac.M.Hoenig@usdoj.gov
 7   Boris.Kukso@usdoj.gov
     Attorneys for the United States of America
 8
                              IN THE UNITED STATES DISTRICT COURT
 9                                 FOR THE DISTRICT OF NEVADA

10    UNITED STATES OF AMERICA,              )
                                             )             Case No. 2:19-cv-01937-JCM-VCF
11             Plaintiff,                    )
                                             )
12             v.                            )             JOINT UNOPPOSED MOTION TO
                                             )             APPROVE SALE REGARDING
13    DEMETRIOS A. DALACAS,                  )             REAL PROPERTY SALE AND
      ELENE MYLORDOS,                        )             DEPOSIT OF PARTIAL SALES
14    WILMINGTON SAVINGS FUND                 )            PROCEEDS WITH THE CLERK OF
      SOCIETY, FSB NOT IN ITS INDIVIDUAL     )             COURT CLERK
15    CAPACITY, BUT SOLELY AS OWNER          )
      TRUSTEE OF CSMC 2019-RP11 TRUST,       )
16    REPUBLIC SILVER STATE DISPOSAL INC.,)
      R & K DEVELOPMENT INC.,                )
17    COPPER CREEK CONSTRUCTION INC.,        )
      LAS VEGAS VALLEY WATER DISTRICT, )
18    CITY OF LAS VEGAS, NEVADA,             )
      CLARK COUNTY, NEVADA                   )
19    JOHN TOUSOULIS                         )
      DENISE TOUSOULIS                        )
20             Defendants.                   )
      _______________________________________)
21

22   The United States, Elene Mylordos, individually and as personal representative for the Estate of

23   Demetrios Dalacas, and John Tousoulis individually and as personal representative for the Estate

24   of Denise Tousoulis pursuant to Local Rule 7-1(c) jointly move the Court to approve the

25   Stipulation
     2:190-cv-01937-JCM-VCF
                                                     1
             Case 2:19-cv-01937-JCM-VCF Document 75 Filed 06/08/21 Page 2 of 5




 1   following Seller, IRS and Judgment Creditor Joint Deposit Instruction (“Agreement’). Counsel

 2   for the United States has conferred with counsel for the Clark County, Nevada, counsel for the

 3   Las Vegas Valley Water District, and counsel for Republic Services and confirmed that they do

 4   not oppose this motion.

 5            1.       This Agreement concerns a parcel of real property located at 511 S. Tonopah

 6   Drive, Las Vegas, Nevada 89106 and described more completely at ¶ 24 of the United States’

 7   Second Amended Complaint in this matter. (“the Tonopah Property”). (Dkt. 62).

 8            2.       The Tonopah Property is an asset of the Estate of Eugenia Dalacas (“Probate

 9   Estate”). In re Dalacas, P-20-101809-E (Eighth Judicial District Court, Clark County Nevada).

10            3.       Decedent, Eugenia Dalacas was the mother of Demetrios Dalacas (“Debtor”). The

11   Debtor passed away on May 16, 2020. Debtor’s Estate’s interest is represented in this action by

12   Elene Mylordos as personal representative of the Estate of Demetrios Dalacas.

13            4.       On February 18, 2020, the United States recorded a Notice of Pendency of Action

14   against the Tonopah Property as Instrument No. 20200218-0001239 (“Lis Pendens”) by virtue of

15   the interest of Elene Mylordos, as Personal Representative for the Estate of Demetrios Dalacas,

16   in the Tonopah Property. The Lis Pendens arises out of the Debtor’s obligations at issue in this

17   action which are not in dispute.

18            5.       The United States recorded three Notices of Federal Tax Lien in the Clark

19   County, Nevada Recorder’s Office concerning Debtor’s 2008 and 2009 federal income tax

20   liabilities. (the “Notices of Federal Tax Lien”). These liens are described more completely at

21   ¶ 30 of the Second Amended Complaint in this action. (Dkt. 62).

22            6.       On March 26, 2019, John Tousoulis individually and as personal representative

23   for the Estate of Denise Tousoulis recorded an Application for Foreign Judgment against the

24   Tonopah Property as Instrument No. 20190326:01356 (“Judgment Lien”). The Judgment Lien

25   Stipulation
     2:190-cv-01937-JCM-VCF
                                                       2
              Case 2:19-cv-01937-JCM-VCF Document 75 Filed 06/08/21 Page 3 of 5




 1   arises from a debt obligation of the Debtor. The Probate Estate received Probate Court authority

 2   to sell the Tonopah Property on April 2, 2021. After the entry of the sale order, the Buyer of the

 3   Tonopah Property was informed title insurance could not be issued due the recording of the Tax

 4   Lien and the Judgment Lien. The Buyer cannot close escrow without title insurance.

 5            7.       To complete the sale of the Tonopah Property, the United States, the

 6   Administrator of the Estate of Eugenia Dalacas and John Tousoulis individually and as personal

 7   representative for the Estate of Denise Tousoulis have entered into an agreement whereby the Lis

 8   Pendens, the Notices of Federal Tax Lien, and the Judgment Lien will be released and as to the

 9   Tonopah Property. Thereafter, escrow will deliver 50% of the Tonopah sales proceeds, which

10   reflect the interest of Elene Mylordos, as Personal Representative for the Estate of Demetrios

11   Dalacas, to the Clerk of the Court. A copy of the Agreement is attached hereto as Exhibit 1.

12            8.       After 50% of the proceeds from the sale of the Tonopah Property have been

13   deposited with this Court, the United States shall move to have the Court to determine the merits

14   of all claims and liens upon the portion of the sale proceeds belonging to Elene Mylordos, as

15   Personal Representative for the Estate of Demetrios Dalacas and distribute the proceeds in

16   accordance with the findings of the Court pursuant to 26 U.S.C. § 7403(c).

17            9.       The United States, Elene Mylordos, individually and as personal representative

18   for the Estate of Demetrios Dalacas, and John Tousoulis individually and as personal

19   representative for the Estate of Denise Tousoulis have agreed that up to 50% of the Probate

20   Estate’s costs will be offset against the Tonopah Proceeds deposited with this Court. The United

21   States reserves the right to have the Probate Estate substantiate its costs and or contest the

22   amount of costs accrued at any time up to and until the Tonopah Proceeds are distributed by this

23   Court.

24            //

25   Stipulation
     2:190-cv-01937-JCM-VCF
                                                       3
              Case 2:19-cv-01937-JCM-VCF Document 75 Filed 06/08/21 Page 4 of 5




 1   Respectfully submitted June 8, 2021,

 2
                                              DAVID A. HUBBERT
 3                                            Acting Assistant Attorney General

 4                                            /s Isaac M. Hoenig
                                              ISAAC M. HOENIG
 5                                            BORIS KUKSO
                                              Trial Attorneys, Tax Division
 6                                            U.S. Department of Justice
                                              P.O. Box 683, Ben Franklin Station
 7                                            Washington, D.C. 20044-0683
                                              Attorneys for the United States
 8
                                              /s George Kelesis (with permission)
 9                                            George Kelesis
                                              Julie Sanpei
10                                            Cook and Kelesis Ltd
                                              517 South 9th Street
11                                            Las Vegas, Nevada 89101
                                              Attorney for Elene Mylordos individually and
12                                            as Personal Representative of the Estate of
                                              Demetrios Dalacas
13
                                              /s/ Kevin Hansen (with permission)
14                                            Kevin R. Hansen
                                              5440 W. Sahara Ave., Suite 206
15                                            Las Vegas, Nevada 89146
                                              kevin@kevinrhansen.com
16                                            Attorney for John Tousoulis

17

18

19

20   IT IS SO ORDERED

21
              July 2, 2021
22   Dated:
                                                  James C. Mahan
23                                                United States District Judge

24

25   Stipulation
     2:190-cv-01937-JCM-VCF
                                              4
             Case 2:19-cv-01937-JCM-VCF Document 75 Filed 06/08/21 Page 5 of 5




 1                                     CERTIFICATE OF SERVICE

 2           It is hereby certified that service has been made on June 8, 2021 by CM/ECF, which will
     send notice of the foregoing to all parties who have appeared in this case. In addition, I delivered
 3   the foregoing via email to:

 4            Kevin R. Hansen
              5440 W. Sahara Ave., Suite 206
 5            Las Vegas, Nevada 89146
              kevin@kevinrhansen.com
 6            Attorney for John Tousoulis

 7                                                         /s/ Isaac M. Hoenig
                                                           ISAAC M. HOENIG
 8                                                         Trial Attorney, Tax Division
                                                           U.S. Department of Justice
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25   Stipulation
     2:190-cv-01937-JCM-VCF
                                                      5
     Case 2:19-cv-01937-JCM-VCF Document 75-1 Filed 06/08/21 Page 1 of 5



                                             June 7, 2021


FIRST AMERICAN TITLE INSURANCE COMPANY
Attn: Anastasia Dion
8311 W. Sunset Rd., Suite 100
Las Vegas, NV 89113
  adion@firstam.com

       RE:       Escrow No. NCS-1048515-HHLV
                 511 S. Tonopah Dr., Las Vegas, NV 89106

       SELLER, IRS, AND JUDGMENT CREDITOR’S JOINT DEPOSIT INSTRUCTIONS

Dear Ms. Dion:

        We represent The Estate of Eugenia Dalacas (“Seller”), the United States of America (the
“United States”), and John Tousoulis, and Denise Tousoulis (collectively, the “Judgment Creditor”).
The undersigned, understand that First American Title Insurance Company (“First American”) is
acting as the Escrow Agent in connection with the purchase and sale (the “Sale”) of that certain real
property located at 511 S. Tonopah Dr., Las Vegas, NV 89106 (the “Property”), being identified as
Escrow No. NCS-1048515-HHLV (the “Escrow”). The United States previously initiated a lawsuit
being identified as Case No. 2:19-cv-01937-JCM-VCF (the “Lawsuit”) regarding, in part, the United
States’s claims to proceeds from the Sale which would ultimately be distributed to Demetrios A.
Dalacas (“Demetrios”), a beneficiary of the Seller. As part of the Lawsuit the United States, recorded
a Notice of Pendency of Action Affecting Real Property against the Property, recorded as Instrument
No. 20200218-0001239 (the “United States Lis Pendens”). Additionally, the Judgment Creditor
recorded an Application for Foreign Judgment against the Property, recorded as Instrument No.
20190326:01356 (the “Judgment Lien”).

       A Stipulation and Order to Deposit Funds (the “Order”) has been entered by the Court in the
Lawsuit, wherein the parties have agreed and the Court has ordered the following:

   a. Seller, the United States, and the Judgment Creditor will all sign off on the Seller’s final closing
      statement issued by the Escrow Company; and

   b. Seller, the United States, and the Judgment Creditor will all direct the Escrow Company to pay
      50% of the monies that would have otherwise been paid to Seller to the Clerk of the Court,
      to be held by the Court pursuant to the terms of this Stipulation and Order (the “Deposit
      Funds”). The Deposit Funds shall be delivered via check, made payable to “The Clerk of the
      Court” and delivered directly to the Clerk of the U.S. District Court District of Nevada, at 333
      Las Vegas Blvd. South, Las Vegas, Nevada 89101.

   c. The Deposit Funds shall be held by the Clerk of the Court pending a resolution of creditor
      priority in the Lawsuit

A copy of the Order is attached to these Instructions for your reference.
     Case 2:19-cv-01937-JCM-VCF Document 75-1 Filed 06/08/21 Page 2 of 5
 Anastasia Dion
 June 7, 2021
 Page 2 of 5



      The United States and Judgment Creditor are or will be depositing the documents described
below with the following instructions. IF YOU ARE UNABLE OR UNWILLING TO COMPLY WITH
ANY OF THE FOLLOWING INSTRUCTIONS, YOU ARE DIRECTED TO IMMEDIATELY RETURN
THIS LETTER AND ALL DOCUMENTS AND FUNDS DEPOSITED BY THE PARTIES, ALONG WITH
ALL COPIES THEREOF.

             UNITED STATES AND JUDGMENT CREDITOR’S DEPOSIT INSTRUCTIONS

       1.      Delivery of United States Original Documents. In connection with the Sale, the
United States has (or will prior to close of escrow) delivered to First American:

             (a)     The IRS’s signature on the Seller’s Final Closing Statement (the “Closing
       Statement”); and

             (b)   A Lien Release for the Federal Tax Lien identified as Instrument No.
       20170608-0001582 (the “First Tax Lien Release”).

             (c)   A Lien Release for the Federal Tax Lien identified as Instrument No.
       20180509-0002094 (the “Second Tax Lien Release”).

             (d)   A Lien Release for the Federal Tax Lien identified as Instrument No.
       20190328-0000222 (the “Third Tax Lien Release”).

               (e)    A Release of Lis Pendens (the “Release of Lis Pendens”).

(the forgoing documents shall be collectively referred to as the “United States Documents”).

        2.    Delivery of Judgment Creditor Original Documents. In connection with the Sale,
the Judgment Creditor has (or will prior to close of escrow) deliver to First American:

              (a)    The Judgment Creditor’s signature on the Seller’s Final Closing Statement (the
       “Closing Statement”); and

             (b)   A Lien Release for the Foreign Judgment identified as Instrument No.
       20190326-0001356 (the “Release of Judgment Lien”).
     Case 2:19-cv-01937-JCM-VCF Document 75-1 Filed 06/08/21 Page 3 of 5
 Anastasia Dion
 June 7, 2021
 Page 3 of 5

(the forgoing documents shall be collectively referred to as the “Judgment Creditor Documents”).

       3.       Closing - Release of United States and Judgment Creditor Documents. Until such
time as the following items have been fully and completely satisfied, you are directed to hold the
United States and Judgment Creditor Documents and not release the same to anyone other than the
party who submitted the same. You are authorized to release United States and Judgment Creditor
Documents to the appropriate parties upon the occurrence of all of the following:

               (a)    You are prepared and irrevocably committed to issuing a check in the amount
       agreed upon by Seller, United States, and the Judgment Creditor as identified in the final,
       signed, Closing Statement, to “The Clerk of the Court” (the “Check”) and deliver the Check,
       along with a copy of the attached Order, directly to the Clerk of the U.S. District Court District
       of Nevada, at 333 Las Vegas Blvd. South, Las Vegas, Nevada 89101; and

              (b)     You have countersigned these Instructions (the “Instructions”) and are
       prepared to deliver a copy containing your original signature to the Seller.

       4.     Additional Instructions. Changes in these instructions may be authorized only by a
written agreement of all of the undersigned.

       Please countersign and return the enclosed copy of this letter. If you have any questions or
concerns, please do not hesitate to contact me.

  Julie Sanpei                                               Isaac Hoenig
  Attorney for The Estate of Eugenia                         Attorney for the United States of America
  Dalacas




  Kevin Hansen
  Attorney for John Tousoulis, and Denise
  Tousoulis




Enclosures: (1) Stipulation and Order to Interplead Funds filed on              in Case No. 2:19-cv-
                 01937-JCM-VCF

            (2) First Tax Lien Release

            (3) Second Tax Lien Release

            (4) Third Tax Lien Release

            (5) Release of Lis Pendens
    Case 2:19-cv-01937-JCM-VCF Document 75-1 Filed 06/08/21 Page 4 of 5
Anastasia Dion
June 7, 2021
Page 4 of 5

         (6) Release of Judgment Lien

         (7) Seller’s Final Closing Statement signed by United States and Judgment Creditor
     Case 2:19-cv-01937-JCM-VCF Document 75-1 Filed 06/08/21 Page 5 of 5
 Anastasia Dion
 June 7, 2021
 Page 5 of 5




                                          ACKNOWLEDGMENT

       I hereby acknowledge the receipt of these instructions and acknowledge FIRST AMERICAN
TITLE INSURANCE COMPANY’S agreement to comply herewith.

       Dated: April ____, 2021

       FIRST AMERICAN TITLE INSURANCE COMPANY


       _____________________________________
